SHARON KELLER                                COURT OF CRIMINAL APPEALS                                       ABEL ACOSTA
                                               EO. BOX 12308, CAPITOL STATION                                 512™ 5,
LAWRENCE E. MEYERS                                   AUSTIN, TEXAS 78711                                  CIAM „ af.u„ uAQ
TOM PRICE                                                                                                 SIAN R. SCHILHAB
PAULWOMACK                                                                                                  GENERAL COUNSEL
CHERYL JOHNSON                                                                                                5,2-463-,597
MIKE KEASLER
BARBARA P.   HERVEY

CATHY COCHRAN

ELSA ALCALA

 JUDGES



                                                        September 29, 2014

             Gary Fitzsimmons
             Dallas County District Clerk
             Frank Crowley Courts Bldg.
             133 N. Industrial Blvd. LB- 12
             Dallas, Texas 75207

                             RE:      Roderick Harris
                                      Trial Court Number F-0900409
                                      Case Number : AP-76,810

             Dear Mr. Fitzsimmons:


                      Please find an order returning the exhibits in the above referenced cause.

                      Please acknowledge receipt of the exhibits on the enclosed copy of this letter and order,
             and return it for our files.


                                                              Sincerely,

                                                              Abel Acosta, Clerk


                                                                 (^qu^^
                                                      By:     John Brown
                                                              Chief Deputy Clerk




                            Supreme Court Building, 201 West 14th Street, Room 106, Austin, Texas 78701
                                                website: www.cca.courts.state.tx.us